DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I claims 1-13 in the reply filed on 8-4-2022 is acknowledged.  The different claim groupings I,II,III require different search and consideration.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The preamble of claim 1 sets forth a first servo press and a second servo press but the claim does not include a step of pressing a workpiece with the press(es).  If the presses don’t have an active pressing actuation step claimed its not clear how there is press offset between the presses or what “an optimum offset” is as claimed in claims 4,5,7,8 line 2 and claim 6, line 3.  In claim 1, line 7 “determining a motion segment” is not clear, a motion segment of what, the conveyor, press or product?  
In claims 2 and 3 it is not clear if geometric data is required for the product since “in particular, additionally” is indefinite language.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko et al. (9,144,903).  Kaneko discloses a conveyor feeder (10) in a press installation having a first press (1A) and a second press (1B) and a controller (4; col. 5, lines 60-63).  Kaneko discloses determining a motion segment (between presses; P2,P3; Fig. 1) wherein the conveyor (10) is moved in a motion direction (AD) and defining a time interval (T; moving time; col. 10, lines 8-10 and col. 11, lines 60-63) for the conveyor motion in the motion segment.  Kaneko discloses calculating a motion curve (Figs. 3a-3c) which are basic cam curves and a transfer motion curve (M1; Fig. 5; col. 11, lines 52-55 and col. 12, lines 1-6) for conveyor movement in the motion direction (AD).  Regarding claims 2 and 3, the conveyor holder (12) and product (workpiece; W) of Kaneko move in a same motion segment linearly along motion direction (AD) between presses (1A,1B) according to geometric data (shape; col. 7, lines 39-41) of the holder and workpiece.  Regarding claim 9, the conveyor of Kaneko moves from a first margin (first point; P2) to a second margin (second point; P3) in a time interval (T1).  Regarding claims 10 and 11, the conveyor motion curve (Fig. 5) describes a continuous translational motion between presses to place the workpiece between the dies (1A,1B) at positions (P7,P8; Fig. 1).  Regarding claim 12, the motion curve is described via polynomials (col. 8, lines 34-37).  Regarding claim 13, Kaneko discloses constant acceleration motion (col. 7, lines 57-64) wherein a maximum velocity and maximum acceleration are set as motion control values for transfer of the holder (12) and workpiece (W).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Luthi et al. (2006/0230809).  Kaneko does not disclose defining the time interval by reference data relating to press operation.  Luthi teaches that a conveyor (4) has a time interval [0051] which is related to press operation [0052] wherein the conveyor is operated at a variable speed in order to adjust cycle times of the conveyor relative to press speed ([0053],[0054]) wherein a speed of the conveyor drive motor (35) is offset (above or below) a speed of the press.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to adjust a speed offset of the conveyor and press of Kaneko as taught by Luthi in order to increase or decrease the conveyor workpiece feed cycle time to match speed differential of the press so that the workpiece is transferred in a minimum time interval. 
 Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Hoja et al. (11,173,680).  Kaneko does not disclose a press offset. Hoja teaches an offset (col. 3, lines 49-51) between tools (7b) of presses (1a,1b,1c) and a movement profile (B2) for a conveyor (3a,3b) which is controlled to be constant or different in speed (col. 8, lines 64-67), where a calculation is made (RE) to control the conveyor in the movement profile (B2) taking into account the offset (col. 9, lines 15-22) of presses with press energy and power peak as an offset criterion (col. 4, liens 6-22).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to offset the press operation in the method of Kaneko as taught by Hoja in order to shorten throughput time of the workpiece and conveyor and to optimize press power consumption.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725